 


109 HR 3069 IH: Savings Account for Every American Act of 2005
U.S. House of Representatives
2005-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3069 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2005 
Mr. Sessions introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for each American the opportunity to provide for his or her retirement through a S.A.F.E. account, and for other purposes. 
 
 
1.Short title and table of contents 
(a)Short titleThis Act may be cited as the Savings Account for Every American Act of 2005. 
(b)Table of contentsThe table of contents is as follows: 
 
Sec. 1. Short title and table of contents 
Title I—Personal retirement program 
Sec. 101. Definitions 
Sec. 102. S.A.F.E. account payroll deduction programs 
Sec. 103. Designation of S.A.F.E. accounts 
Sec. 104. Self-employed individuals 
Sec. 105. Elective participation 
Sec. 106. Penalties 
Sec. 107. Federal civilian and military personnel 
Title II—Tax-exempt s.a.f.e. accounts 
Sec. 201. S.A.F.E. accounts 
Sec. 202. Effective date 
Title III—Conforming amendments to the Social Security Act and the Internal Revenue Code of 1986 
Sec. 301. Reductions in and exemptions from FICA taxes and SECA taxes with respect to eligible individuals 
Sec. 302. Exclusion of eligible individuals from old-age, survivors, and disability insurance coverage 
Sec. 303. Information provided in social security account statements 
IPersonal retirement program 
101.DefinitionsFor purposes of this title— 
(1)Account holderThe term account holder means, with respect to any S.A.F.E. account, the individual for whose benefit such account is maintained. 
(2)Business dayThe term business day means any day other than a Saturday, Sunday, or legal holiday in the area involved. 
(3)Covered employerThe term covered employer means, for any calendar year, a person for whom an eligible individual is engaged in employment during the year. 
(4)Eligible individualThe term eligible individual means any individual with respect to whom there is in effect an election under section 105(a). 
(5)EmploymentThe term employment has the meaning provided in section 210 of the Social Security Act. 
(6)Prescribed employee contributionThe term prescribed employee contribution means, with respect to any eligible individual who is engaged in employment for a covered employer during any calendar year, an amount equal to 6.2 percent of the wages received by such employee with respect to such employment, to the extent that such wages do not exceed, for such calendar year, the contribution and benefit base for such calendar year under section 230 of the Social Security Act. 
(7)Prescribed self-employment contributionThe term prescribed self-employment contribution means, with respect to the self-employment income of an eligible individual for any calendar year, the excess (if any) of— 
(A)6.2 percent of the amount of such self-employment income for such calendar year, to the extent that such self-employment income does not exceed, for such calendar year, the contribution and benefit base for such calendar year under section 230 of the Social Security Act, over 
(B)the total of all prescribed employee contributions and prescribed employer contributions payable with respect to such eligible individual for such calendar year.Effective with the commencement of the 16th calendar year for which the eligible individual’s election under section 105 is in effect, 12.4 percent shall be substituted for 6.2 percent in subparagraph (A). 
(8)Prescribed employer contributionThe term prescribed employer contribution means, with respect to any eligible individual who is engaged in employment for a covered employer during any calendar year, an amount equal to 6.2 percent of the wages received by such employee with respect to such employment, to the extent that such wages do not exceed, for such calendar year, the contribution and benefit base for such calendar year under section 230 of the Social Security Act. 
(9)S.A.F.E. accountThe term S.A.F.E. account has the meaning provided in section 222(c) of the Internal Revenue Code of 1986. 
(10)Self-employment incomeThe term self-employment income has the meaning provided in section 211(b) of the Social Security Act. 
(11)WagesThe term wages has the meaning provided in section 209 of the Social Security Act. 
102.S.A.F.E. account payroll deduction programs 
(a)In generalEach person who is a covered employer for any calendar year shall have in effect throughout such calendar year a S.A.F.E. account payroll deduction program for such person’s employees who are eligible individuals. 
(b)RequirementsFor purposes of this Act, the term S.A.F.E. account payroll deduction program means a written program maintained by a covered employer if— 
(1)under such program, the prescribed employee contribution is deducted from the wages of each employee who is an eligible individual and paid as a contribution on behalf of the employee to a S.A.F.E. account of such employee designated in accordance with section 103, 
(2)under such program, the covered employer— 
(A)makes timely payment of the amount so deducted as a contribution to the designated S.A.F.E. account, and 
(B)effective upon receipt from the eligible individual of certification (in accordance with regulations which shall be prescribed by the Commissioner of Social Security) of the commencement of the 16th calendar year for which the eligible employee’s election under section 105 has been in effect, makes timely payment, together with the amount so deducted, of the prescribed employer contribution with respect to the eligible individual,under regulations of the Commissioner of Social Security applying the same principles relating to the timeliness of payment as are applicable under chapter 62 of the Internal Revenue Code of 1986 with respect to taxes under chapter 21 of such Code, and 
(3)the employer receives no compensation for the cost of administering such program. 
(c)Amounts otherwise payable may be accumulated by employer in certain casesIf, under the terms of the governing instruments creating a S.A.F.E. account designated under section 103, contributions below a specified amount will not be accepted, the requirements of subsection (b)(2) shall be treated as met if amounts deducted from the wages of an employee who is an eligible individual, together with prescribed employer contributions (if any), are accumulated by the covered employer and paid to such account otherwise in accordance with subsection (b)(2) with reference to the first day on which the accumulated amount exceeds such specified amount. 
103.Designation of S.A.F.E. accounts 
(a)In generalExcept as provided in subsection (b), a S.A.F.E. account to which contributions with respect to any employee who is an eligible individual are required to be paid under section 102 shall be such an account designated by such employee to such employer not later than 10 business days after the date on which such employee becomes an employee of such employer. Any such designation shall be made in such form and manner as may be prescribed in regulations of the Commissioner of Social Security. 
(b)Designation in absence of timely designation by employeeIn any case in which no timely designation of a S.A.F.E. account is made, the covered employer shall designate such account in accordance with regulations of the Commissioner of Social Security. 
(c)Subsequent substitution of accountsThe Commissioner of Social Security shall provide by regulation for subsequent designation of a S.A.F.E. account by an account holder in lieu of an account previously designated by such account holder under this section. 
104.Self-employed individuals 
(a)In generalIn the case of an eligible individual who has self-employment income for any calendar year, such individual shall make timely payments to a S.A.F.E. account designated by such individual of the prescribed self-employment contribution with respect to such individual for such calendar year in accordance with regulations of the Commissioner of Social Security, applying the same principles relating to timeliness of payment as are applicable under chapter 62 of the Internal Revenue Code of 1986 with respect to taxes under chapter 2 of such Code. 
(b)Designation of accountThe designation of a S.A.F.E. account for payment of prescribed self-employment contributions shall be made in such form and manner as may be prescribed in regulations of the Commissioner of Social Security. 
(c)Periodic paymentThe Commissioner of Social Security shall provide by regulation for periodic installment payments during the calendar year of prescribed self-employment contributions for each eligible individual, taking into account, as appropriate for each period, prescribed employee contributions for such individual. 
105.Elective participation 
(a)ElectionAny individual who has been assigned a social security account number under section 205(c)(2)(B) of the Social Security Act and has been paid wages or has derived self-employment income, may, on or after January 1, 2006, elect under this section to be an eligible individual for purposes of this Act. Any such election shall be made by filing with each employer (if any) of the individual, the Commissioner of Social Security, and the Secretary of the Treasury, in such form and manner as shall be prescribed in regulations of the Commissioner (in consultation with the Secretary of the Treasury), a written and signed declaration of such individual’s intention to be treated as an eligible individual for purposes of this Act. An election under this section shall be effective with respect to wages paid, and self-employment income derived, on or after January 1 following the date of the filing of the election. 
(b)Election ineffective if entitled to social security benefitsAny election under this section shall not take effect if, as of the effective date of the election, the individual is entitled to an old-age insurance benefit under section 202(a) of the Social Security Act or to a disability insurance benefit under section 223 of such Act. 
(c)Irrevocability subject to grace period 
(1)In generalUnless revoked in accordance with paragraph (2), an election under this section shall be irrevocable. 
(2)Five-year grace period 
(A)In generalAn individual may revoke an election under this section by filing with each employer (if any) of the individual, the Commissioner of Social Security, and the Secretary of the Treasury, in such form and manner as shall be prescribed in regulations of the Commissioner (in consultation with the Secretary of the Treasury), a written and signed revocation of the election at any time before the end of the five-year period beginning with the effective date of the election. A revocation under this subsection shall take effect January 1 following the date of the filing of the revocation, except that a revocation filed during the 90-day period beginning with the date of the filing of the election shall take effect as of the effective date of the election. Upon the effective date of a revocation under this subsection, entitlement to benefits under title II of the Social Security Act shall be determined as if the revoked election had not occurred, except that, for purposes of any such entitlement, wages paid, and self-employment income derived, during the period for which the election was in effect shall not be taken into account. No subsequent election under this section may take effect with respect to an individual who has filed a revocation under this subsection (except a revocation filed during the 90-day period beginning with the date of the filing of the election). 
(B)Reduction in benefitsThe primary insurance amount, as determined under section 215 of the Social Security Act, of any individual who has filed a revocation under this subsection before the end of the five-year period described in subparagraph (A) (and after the 90-day period referred to in subparagraph (A)) shall be reduced (except for purposes of determining benefits under section 223 of such Act, and before any application of section 215(i) of such Act) by the applicable percentage specified in the following table: 
 
 
If the first calendar year for which the revocation is effective is:The applicable percentage is: 
 
The first, second, or third calendar year of such five-year period20 percent 
The fourth calendar year of such five-year period40 percent 
The fifth calendar year of such five-year period60 percent 
The calendar year following such five-year period80 percent.  
106.Penalties 
(a)Failure to establish S.A.F.E. account payroll deduction programAny covered employer who fails to meet the requirements of section 102 for any calendar year shall be subject to a civil penalty of not to exceed— 
(1)$250,000, in the case of an employer who is an individual, or 
(2)$500,000, in any other case. 
(b)Failure to make deductions required under programAny covered employer who fails to timely deduct in full the amount from the wages of an employee who is an eligible individual as required under an applicable S.A.F.E. account payroll deduction program shall be subject to a civil penalty for each such failure of not to exceed— 
(1)$250,000, in the case of an employer who is an individual, or 
(2)$500,000, in any other case. 
(c)Failure to pay deducted wages to S.A.F.E. accountIf an amount deducted under a S.A.F.E. account payroll deduction program from the wages of an employee who is an eligible individual is not timely paid in full to the designated S.A.F.E. account in accordance with section 102, the covered employer failing to make such payment— 
(1)shall be subject to a civil penalty for each such failure of not to exceed— 
(A)$250,000, in the case of an employer who is an individual, or 
(B)$500,000, in any other case, and 
(2)shall be liable to the employee for interest on the unpaid amount at a rate equal to 10 percentage points in excess of the Federal short-term rate under section 1274(d)(1) of the Internal Revenue Code of 1986, calculated from the last day by which such amount was required to be so paid to the date on which such amount is paid into the designated S.A.F.E. account. 
(d)Failure to pay prescribed self-employment contributions to S.A.F.E. accountAny eligible individual failing to timely pay in full a prescribed self-employment contribution to a designated S.A.F.E. account as required under section 104 shall be subject to a civil penalty for each such failure of not to exceed $250,000, plus interest on the unpaid amount at a rate equal to 10 percentage points in excess of the Federal short-term rate under section 1274(d)(1) of the Internal Revenue Code of 1986, calculated from the last day by which such amount was required to be so paid to the date on which such amount is paid into the designated S.A.F.E. account. 
(e)Rules for application of section 
(1)Penalties assessed by Commissioner of Social SecurityAny civil penalty assessed by this section shall be imposed by the Commissioner of Social Security and collected in a civil action. 
(2)CompromisesThe Commissioner may compromise the amount of any civil penalty imposed by this section. 
(3)Authority to waive penalty in certain casesThe Commissioner may waive the application of this section with respect to any failure if the Commissioner determines that such failure is due to reasonable cause and not to intentional disregard of rules and regulations. 
107.Federal civilian and military personnel 
(a)In generalNot later than December 31, 2005, the Office of Personnel Management, after appropriate study, shall submit to the President and each House of Congress a written report containing recommendations on how to provide for the application of this Act with respect to Federal civilian and military personnel. 
(b)RequirementsThe report— 
(1)shall be prepared in consultation with the Social Security Administration, the Securities and Exchange Commission, and other appropriate agencies; and 
(2)shall be accompanied by draft legislation which, if enacted, would carry out the recommendations contained in such report. 
(c)Provisions relating to the continued operation of existing retirement systemsTo the extent that the report and draft legislation relate to provisions of law in effect before the date of enactment of this Act, each shall address at least the following: 
(1)Federal employees’ retirement system 
(A)Section 8401(11) of title 5, United States Code (relating to the definition of an employee), which includes the requirement that the individual concerned be someone whose civilian service is employment for the purposes of title II of the Social Security Act and chapter 21 of the Internal Revenue Code of 1986. 
(B)Section 8421 of such title (relating to annuity supplement), which includes provisions incorporating the notion of the period of time for which the individual is or would be entitled to old-age insurance benefits under title II of the Social Security Act, and provisions for computing the amount of such supplement based on the amount of certain benefits to which the individual would be entitled under such Act. 
(C)Section 8442 of such title (relating to rights of a widow or widower), which includes provisions under which a supplementary annuity for a widow or widower is not payable to anyone who would not be entitled to certain benefits under the Social Security Act, and provisions for the computation of any such annuity based on the amount of certain benefits which would be payable to that individual under the Social Security Act. 
(D)Section 8443 of such title (relating to rights of a child), which includes provisions under which, as part of the formula for computing the amount of a survivor annuity for a child, there is incorporated the notion of the amount of child’s insurance benefits which are or would be payable under title II of the Social Security Act. 
(2)Civil service retirement system 
(A)Section 8334(k) of such title (relating to special rules for determining deductions and contributions for individuals subject to offset-83 treatment), which incorporates the notion of the OASDI contribution made from Federal wages of the individual concerned. 
(B)Section 8349 of such title (relating to offset based on certain benefits under the Social Security Act), which incorporates notions relating to actual or constructive eligibility for benefits under the Social Security Act, and the amount of those benefits. 
(3)Coordination provisionsProvisions of law involving a reduction or other adjustment in retirement benefits (or eligibility therefor), based on any individual’s eligibility for benefits under title II of the Social Security Act. 
(4)Other retirement systemsSimilar provisions of law under other retirement systems covering Federal civilian or military personnel. 
(d)Provisions relating to the new systemTo the extent that the report and draft legislation relate to the implementation of any other title of this Act, each shall address at least the following: 
(1)What the specifications for the S.A.F.E. account payroll deduction program or programs covering Federal civilian and military personnel shall be or, alternatively, how those specifications shall be developed. 
(2)Which agencies or instrumentalities of the Federal Government shall be responsible for operating or maintaining which aspects of the program or programs referred to in paragraph (1). 
(3)Which penalty provisions are appropriate or inappropriate with respect to the Federal Government in its capacity as a covered employer, subject to what modifications (if any). 
IITax-exempt S.A.F.E. accounts 
201.S.A.F.E. accounts 
(a)In generalPart VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to additional itemized deductions for individuals) is amended by redesignating section 222 as section 223 and by inserting after section 221 the following new section: 
 
222.S.A.F.E. accounts 
(a)Deduction allowedIn the case of an individual, there shall be allowed as a deduction the aggregate amount paid in cash during the taxable year by or on behalf of such individual to a S.A.F.E. account of such individual. 
(b)LimitationThe amount allowable as a deduction under subsection (a) for any taxable year shall not exceed 6.2 percent of the lesser of— 
(1)the contribution and benefit base (as determined under section 230 of the Social Security Act) for the calendar year which ends with or within such taxable year, or 
(2)the sum of— 
(A)the amount of wages (as defined in section 3121(a)) received during such calendar year, and 
(B)the amount of the self-employment income (as defined in section 1402) of such individual for the taxable year.Effective with the commencement of the 16th calendar year for which the individual’s election under section 105 of the Savings Account for Every American Act of 2005 is effective, the limitation under the preceding sentence shall be increased by any prescribed employer contribution paid to a personal retirement account of such individual pursuant to section 102(b)(2)(B) of such Act and the portion of any prescribed self-employment contribution paid to such an account which is attributable to the increase in such contribution required by the last sentence of section 101(7) of such Act. 
(c)S.A.F.E. accountFor purposes of this section, the term S.A.F.E. account means a trust created or organized in the United States exclusively for the benefit of an individual or his beneficiaries, but only if the written governing instrument creating the trust meets the following requirements: 
(1)Except in the case of rollover contributions from another S.A.F.E. account of such individual— 
(A)no contribution will be accepted unless it is in cash, 
(B)contributions will not be accepted for the taxable year in excess of 6.2 percent of the contribution and benefit base (as determined under section 230 of the Social Security Act) for the calendar year which ends with or within such taxable year, and 
(C)any contributions with respect to an account holder which are not accepted pursuant to this paragraph are promptly refunded directly to the account holder.In the case of any such individual, effective for taxable years beginning with or after the 16th calendar year for which the individual’s election under section 105 of the Savings Account for Every American Act of 2005 is effective, 12.4 percent shall be substituted for 6.2 percent in subparagraph (B). 
(2)The trustee is a bank (as defined in section 408(n)) or such other person who demonstrates to the satisfaction of the Secretary that the manner in which such other person will administer the trust will be consistent with the requirements of this section. 
(3)No part of the trust funds will be invested in life insurance contracts. 
(4)The interest of an individual in the balance in his account is nonforfeitable. 
(5)The assets of the trust will not be commingled with other property except in a common trust fund or common investment fund. 
(d)Tax treatment of distributions 
(1)In generalExcept as otherwise provided in this subsection, any amount distributed out of a S.A.F.E. account shall be included in gross income of the distributee for the taxable year in which the distribution is received. Notwithstanding any other provision of this title (including chapters 11 and 12), the basis of any person in such an account is zero. 
(2)Exceptions for distributions after age 591/2 or deathParagraph (1) shall not apply to any distribution out of a S.A.F.E. account— 
(A)made on or after the date on which the account beneficiary attains age 591/2, or 
(B)made to the account beneficiary (or to the estate of the beneficiary) on or after the death of the account beneficiary. 
(3)Exceptions for distributions to purchase certain insuranceParagraph (1) shall not apply to any distribution out of a S.A.F.E. account to the account beneficiary to the extent such distributions do not exceed the sum of the expenses paid or incurred during the taxable year for— 
(A)any qualified long-term care insurance contract (but only to the extent of eligible long-term care premiums (as defined in section 213(d)(10)), 
(B)disability insurance, or 
(C)term life insurance. 
(4)Exceptions for certain other distributionsRules similar to the rules of paragraphs (3), (4), (5), and (6) of section 408(d) shall apply for purposes of this section. 
(e)Tax treatment of accounts 
(1)Exemption from taxA S.A.F.E. account is exempt from taxation under this subtitle unless such account has ceased to be a S.A.F.E. account by reason of paragraph (2). Notwithstanding the preceding sentence, any such account is subject to the taxes imposed by section 511 (relating to imposition of tax on unrelated business income of charitable, etc. organizations). 
(2)Account terminationsRules similar to the rules of paragraphs (2) and (4) of section 408(e) shall apply to S.A.F.E. accounts, and any amount treated as distributed under such rules shall be treated as not used to pay expenses described in subsection (d)(3). 
(f)Additional tax on amounts included in gross incomeIf any distribution from a S.A.F.E. account is includible in gross income of the account beneficiary, the tax liability of such beneficiary under this chapter for the taxable year in which the distribution is received shall be increased by an amount equal to 20 percent of the amount of the distribution. 
(g)Other definition and special rules 
(1)Account beneficiaryFor purposes of this section, the term account beneficiary means the individual for whose benefit the S.A.F.E. account was established. 
(2)Certain rules to applyRules similar to the following rules shall apply for purposes of this section: 
(A)Section 219(d)(2) (relating to no deduction for rollovers). 
(B)Section 219(f)(3) (relating to time when contributions deemed made). 
(C)Section 219(f)(5) (relating to employer payments). 
(D)Section 408(g) (relating to community property laws). 
(E)Section 408(h) (relating to custodial accounts). 
(h)ReportsThe trustee of a S.A.F.E. account shall make such reports regarding such account to the Secretary and to the individual for whose benefit the account is maintained with respect to contributions, distributions, and such other matters as the Secretary may require under regulations. The reports required by this subsection shall be filed at such time and in such manner and furnished to such individuals at such time and in such manner as may be required by those regulations.. 
(b)Deduction allowed in arriving at adjusted gross incomeSubsection (a) of section 62 of such Code is amended by inserting after paragraph (17) the following new paragraph: 
 
(18)S.A.F.E. account contributionsThe deduction allowed by section 222.. 
(c)Tax on excess contributions 
(1)Subsection (a) of section 4973 of such Code (relating to tax on excess contributions to individual retirement accounts, etc.) is amended by striking or at the end of paragraph (3), by inserting or at the end of paragraph (4), and by inserting after paragraph (4) the following new paragraph: 
 
(5)a S.A.F.E. account (within the meaning of section 222(c)),. 
(2)Section 4973 of such Code is amended by adding at the end the following new subsection: 
 
(g)Excess contributions to S.A.F.E. accountsFor purposes of this section, in the case of S.A.F.E. accounts (within the meaning of section 222(c)), the term excess contributions means the sum of— 
(1)the excess (if any) of— 
(A)the aggregate amount contributed for the taxable year to the accounts (other than rollover contributions), over 
(B)the amount allowable as a deduction under section 222 for such contributions, and 
(2)the amount determined under this subsection for the preceding taxable year, reduced by the sum of— 
(A)the distributions out of the accounts which were included in gross income under rules similar to the rules of section 408(d)(5) which apply to such accounts by reason of section 222(d)(4), and 
(B)the excess (if any) of— 
(i)the maximum amount allowable as a deduction under section 222(b) for the taxable year, over 
(ii)the amount contributed to the accounts for the taxable year.For purposes of this subsection, any contribution which is distributed out of the S.A.F.E. account in a distribution to which the rules similar to the rules of section 408(d)(4) which apply to such accounts by reason of section 222(d)(4) shall be treated as an amount not contributed.. 
(d)Tax on prohibited transactions 
(1)In generalParagraph (1) of section 4975(e) of such Code (relating to prohibited transactions) is amended by striking or at the end of subparagraph (E), by redesignating subparagraph (F) as subparagraph (G), and by inserting after subparagraph (E) the following new subparagraph: 
 
(F)a S.A.F.E. account described in section 222(c), or. 
(2)Special ruleSubsection (c) of section 4975 of such Code is amended by adding at the end the following new paragraph: 
 
(6)Special rule for s.a.f.e. accountsAn individual for whose benefit a S.A.F.E. account is established shall be exempt from the tax imposed by this section with respect to any transaction concerning such account (which would otherwise be taxable under this section) if section 222(e)(2) applies with respect to such transaction.. 
(e)Failure to provide reports on S.A.F.E. accountsParagraph (2) of section 6693(a) of such Code (relating to failure to provide reports on individual retirement accounts or annuities) is amended by striking and at the end of subparagraph (C), by striking the period at the end of subparagraph (D) and inserting , and, and by adding at the end the following new subparagraph: 
 
(E)Section 222(h) (relating to S.A.F.E. accounts).. 
(f)Clerical amendments 
(1)The table of sections for part VII of subchapter B of chapter 1 of such Code is amended by striking the item relating to section 222 and inserting the following new items: 
 
 
Sec. 222. S.A.F.E. accounts 
Sec. 223. Cross references. 
(2)The table of sections for chapter 43 of such Code is amended by striking the item relating to section 4973 and inserting the following new item: 
 
 
Sec. 4973. Tax on excess contributions to certain tax-favored accounts and annuities, etc. 
202.Effective dateThe amendments made by this title shall apply to contributions made for taxable years beginning after December 31, 2005. 
IIIConforming amendments to the Social Security Act and the Internal Revenue Code of 1986 
301.Reductions in and exemptions from FICA taxes and SECA taxes with respect to eligible individuals 
(a)FICA tax on employeesSection 3101 of the Internal Revenue Code of 1986 (relating to OASDI tax on employees) is amended— 
(1)in subsection (a), by striking In addition and inserting Subject to subsection (c), in addition; 
(2)by redesignating subsection (c) as subsection (d); and 
(3)by inserting after subsection (b) the following new subsection: 
 
(c)Exemption from OASDI tax for eligible individualsSubsection (a) shall not apply with respect to wages received by an eligible individual (as defined in section 101(4) of the Savings Account for Every American Act of 2005). 
(b)FICA tax on employersSection 3111 of such Code (relating to OASDI tax on employees) is amended— 
(1)in subsection (a), by striking In addition and inserting Subject to subsection (c), in addition; 
(2)by redesignating subsection (c) as subsection (d); and 
(3)by inserting after subsection (b) the following new subsection: 
 
(c)Exemption from OASDI tax with respect to eligible individualsIn the case of an eligible individual (as defined in section 101(4) of the Savings Account for Every American Act of 2005), effective with the 16th calendar year for which such individual’s election under section 105 of such Act is effective, subsection (a) shall not apply with respect to wages received by such individual. 
(c)Reduction in and exemption from self-employment taxSubsection (a) of section 1401 of such Code (relating to OASDI tax on self-employment income) is amended— 
(1)in subsection (a), by striking In addition and inserting Subject to subsection (c), in addition; 
(2)by redesignating subsection (c) as subsection (d); and 
(3)by inserting after subsection (b) the following new subsection: 
 
(c)Adjustment to OASDI tax 
(1)ReductionIn the case of an eligible individual (as defined in section 101(4) of the Savings Account for Every American Act of 2005), for taxable years beginning with or during the 1st 15 calendar years for which such individual’s election is in effect under section 105 of such Act, the rate of tax under subsection (a) shall be 6.20 percent. 
(2)ExemptionIn the case of such an eligible individual, effective for taxable years beginning with or during the 16th calendar year for which such individual’s election under such section 105 is effective, subsection (a) shall not apply. 
(d)Effective dateThe amendments made by this section shall apply with respect to wages received after December 31, 2006, and with respect to self-employment income for taxable years beginning after such date. 
302.Exclusion of eligible individuals from old-age, survivors, and disability insurance coverage 
(a)Monthly insurance benefits under Section 202Section 202 of the Social Security Act (42 U.S.C. 402) is amended by adding at the end the following new subsection: 
 
(z)Limitation on payment to eligible individuals under Savings Account for every American Act of 2005 
(1)Notwithstanding any other provision of this title, no monthly benefits shall be paid under this section based on the wages and self-employment income of an eligible individual (as defined in section 101(4) of the Savings Account for Every American Act of 2005). 
(2)Determinations of entitlement to hospital insurance benefits under section 226 or 226A shall be made without regard to paragraph (1).. 
(b)Disability insurance benefits under Section 223Section 223 of such Act (42 U.S.C. 423) is amended by adding at the end the following new subsection: 
 
(k)Limitation on payment to eligible individuals under Savings Account for every American Act of 2005 
(1)Notwithstanding any other provision of this title, no monthly benefits shall be paid under this section based on the wages and self-employment income of an eligible individual (as defined in section 101(4) of the Savings Account for Every American Act of 2005). 
(2)Determinations of entitlement to hospital insurance benefits under section 226 or 226A shall be made without regard to paragraph (1).. 
303.Information provided in social security account statements 
(a)In generalSection 1143 of the Social Security Act (42 U.S.C. 1320b–13) is amended to read as follows: 
 
1143.Social Security Account Statement 
(a)Provision of annual statementsThe Commissioner of Social Security shall provide an annual social security account statement (hereinafter in this section referred to as the statement) to each eligible individual who is not receiving benefits under title II and for whom a mailing address can be determined through such methods as the Commissioner determines to be appropriate. 
(b)Contents of statementEach statement shall contain— 
(1)the amount of wages paid to and self-employment income derived by the eligible individual as shown by the records of the Commissioner; 
(2)an estimate of the aggregate of the employer, employee, and self-employment contributions of the eligible individual for old-age, survivors, and disability insurance as shown by the records of the Commissioner; 
(3)a separate estimate of the aggregate of the employer, employee, and self-employment contributions of the eligible individual for hospital insurance as shown by the records of the Commissioner; and 
(4)an estimate of the potential monthly retirement, disability, survivor, and auxiliary benefits payable on the eligible individual’s account together with a description of the benefits payable under the medicare program of title XVIII. 
(c)Eligible individualFor purposes of this section, the term eligible individual means an individual who— 
(1)has a social security account number, and 
(2)has wages or net earnings from self-employment.. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to statements provided on or after October 1, 2006. 
 
